Citation Nr: 1501558	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S.T., M.T.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1971 to August 1975 with additional service in the Reserves from 1975 to 1978.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to service connection for a left shoulder disability and failed to reopen the Veteran's claims for service connection for a low back and a left knee disability as new and material evidence had not been submitted.

The Board notes that in a July 2013 supplemental statement of the case (SSOC), the RO appeared to have addressed the issues of service connection for a low back disability and a left knee disability without first reopening the claims.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in October 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied the Veteran's claims for service connection for a low back disability and a left knee disability; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the September 1993 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for a low back disability and a left knee disability.

3.  The preponderance of the evidence is against a finding that the Veteran's has a current low back disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

4.  The preponderance of the evidence is against a finding that the Veteran's has a current left knee disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

5.  The preponderance of the evidence is against a finding that the Veteran's has a current left shoulder disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  



CONCLUSIONS OF LAW

1.  The September 1993 RO decision that denied entitlement to service connection for a low back disability and a left knee disability is final.  38 U.S.C.A §7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a left knee disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  A left knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  A left shoulder disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claims of whether new and material evidence has been submitted to reopen claims of service connection for a low back disability and a left knee disability, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims to reopen the claims for service connection for a low back disability and a left knee disability; the Board finds that all notification and development actions needed to fairly adjudicate the claims to reopen has been accomplished as to these issues.

Regarding the service connection claims, the RO provided notice to the Veteran in a May 2010 letter, prior to the date of the issuance of the appealed September 2010 rating decision.  The May 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The May 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.

The Veteran also underwent a VA examination in January 2013 for his claimed low back, left shoulder and left knee disabilities.  The January 2013 VA examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the January 2013 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's October 2014 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran's September 1971 induction examination was negative for complaints or treatments of a low back, left knee or left shoulder disability.

A May 1973 service treatment record noted that the Veteran injured his left shoulder when playing football.  The diagnosis was a left shoulder strain.

A January 1974 service treatment record noted that the Veteran's left knee was less stable to varus-valgus stress than his right knee.

The Veteran's July 1975 discharge examination noted a "painful or trick shoulder or elbow" in the Report of Medical History.  It was noted that the Veteran fractured his right clavicle in 1970 and that it occasionally popped out.  The examination was negative for complaints or treatments of a low back, left knee or left shoulder disability as a "normal physical examination" was noted.

On October 1975 examination noted that the Veteran had "knee problems years before active duty".

A February 1977 annual examination noted a history of a painful shoulder for one year but was negative for complaints or treatments of a low back, left knee or left shoulder disability.

A September 1983 examination for the Reserves was negative for complaints or treatments of a low back, left knee or left shoulder disability.

Service connection for a bilateral knee condition and back pain was denied in a September 1993 rating decision.  

In connection with his current claim, the Veteran underwent a VA examination in January 2013.  The diagnosis was a left shoulder impingement syndrome with degenerative joint disease.  The examiner noted that the Veteran reported that he injured his soldier in service when he was aboard the U.S.S. Trenton and blown off the deck by a helicopter.  He indicated that he noticed shoulder pain in 1984 while working as a civilian firefighter with the Department of Defense (DoD).  The examiner opined that the Veteran's left shoulder disability was less likely than not related to the one acute incident noted in 1973.  Notably, while there was evidence of a complaint of left shoulder pain from playing football, there was no evidence of chronicity for this condition and there was no further evidence of any complaints or treatments for a left shoulder condition.  The examiner specifically noted and observed that subsequent annual, physicals, his separation physical and enlistment for the Naval Reserves were negative for any complaints related to the left shoulder.

Regarding the Veteran's low back, the diagnosis was lumbar spine degenerative disc disease with spurring.  The examiner noted that the Veteran reported injuring his back when a helicopter blew him off of the deck and when he jumped off of a truck when helping fight a forest fire.  He reported that his back improved and he did not seek further care.  He noted that he had some problems after discharge and sought treatment in 1976.  After considering the Veteran's reported history and current examination, the examiner opined that the Veteran's lumbar spine disability was not related to military service.  The examiner found no evidence or complaints or treatments related to the low back in the service treatment records.  Again, the examiner considered the Veteran's subsequent annual, physicals, his separation physical and enlistment for the Naval Reserves were negative for any complaints related to the low back.

Regarding the Veteran's left knee disability, the Veteran has a diagnosis of left knee degenerative joint disease.  The Veteran reported that he injured his knee in an in-service motor vehicle accident in 1973.  He had further injury in 1974 when he was blown off a flight deck by a helicopter.  He had tenderness to his knee but did not seek further care.  He did not recall when he started to seek care after discharge.  The examiner opined that it was less likely than not that the Veteran's left knee disability was related to his service.  The examiner noted that there was evidence of a knee and shoulder injury in 1973 but that a knee examination at the time was unremarkable.  While there was a left knee complaint in 1974, the examination was normal except for slight varus instability versus the right knee.  The discharge examination was negative for any knee abnormality and the examiner indicated that he could not establish chronicity.

I.  Claims to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in March 2010.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a September 1993 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back and a left knee disability on the basis that there was no evidence of an incurrence or aggravation of these conditions while the Veteran was in active service.  

The Veteran filed a notice of disagreement with the September 1993 rating decision in October 1993.  However, while a Statement of the Case was issued in November 1993, the Veteran failed to perfect his appeal.  Thus, the September 1993 rating decision became final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

The Veteran attempted to reopen his claims in March 2010.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 1993 rating decision which denied service connection for a back and a left knee disability on the basis that these disabilities were not incurred or aggravated by his service. 

Evidence received since the September 1993 rating decision includes VA treatment records and a January 2013 VA examination that reflects that the Veteran has current low back and left knee disabilities.  The evidence also includes statements and the testimony of the Veteran and S.T., and M.T. in which they contend that the Veteran's low back and left knee disabilities were related to his service and that the Veteran had continuing low back and left knee pain since his service.
	
The Board finds that the above-described evidence provides a basis for reopening the claims for a low back disability and left knee disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the September 1993 denials of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current low back disability and left knee disability and service, and raises a reasonable possibility of substantiating the claims.  

Here, the unestablished facts necessary to substantiate the claim in the September 1993 rating decision would be evidence linking a current low back or left knee disability to service. 

The prior denial of service connection in the September 1993 rating decision was based on a finding that there was no evidence of an incurrence or aggravation of these conditions while the Veteran was in service.  The October 2014 testimony from the Veteran and his wife suggests that the Veteran experienced pain in his low back and left shoulders since his service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability and left knee disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back, left knee and left shoulder disability is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with arthritis of the low back, left knee and left shoulder.  Accordingly, as there is a current a low back, left knee and left shoulder disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  In order to warrant a compensable evaluation, degenerative arthritis requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of arthritis of the low back, left knee and left shoulder is the January 2013 VA examination report.  Additionally, the first document postservice complaints of shoulder pain were in 1984 years after service.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of a low back disability.  The Veteran's service treatment records, however, demonstrate that he had complaints of left shoulder pain and a diagnosis of a left shoulder strain.  Additionally, there was evidence of a shoulder injury in 1973 and a left knee complaint in 1974.

Despite these subjective complaints, the service treatment records, however, were negative for any or diagnoses of any chronic left shoulder or left knee disability.  The record reflects that his shoulder and left knee complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  While a year long history of left shoulder pain was noted in 1977, neither the Veteran's service separation examination or reserve service treatment records (including the report of a 1983 examination) document any continued complaints, treatment, or diagnosis of chronic back, left knee or left shoulder disabilities.  The January 2013 VA examiner specifically noted that while there was evidence of a knee and shoulder injury in 1973, a knee examination at the time was unremarkable and while there was also a left knee complaint in 1974, the examination was normal except for slight varus instability versus the right knee.  

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a low back, left knee or left shoulder disability since service.  Again, the July 1975 separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the low back, left knee or left shoulder while February 1977 and September 1983 annual examinations were also negative for diagnoses of current low back, left knee or left shoulder disability.  Additionally, the evidence also demonstrates that the Veteran indicated to the January 2013 VA examiner that his left shoulder pain began in 1984.  The Board finds that his documented medical history is in conflict with his current assertions that his current low back, left knee or left shoulder symptoms have continued since service.  

As the Veteran was not diagnosed with a low back, left knee or left shoulder disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a low back, left knee or left shoulder disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the weight of the evidence is against a finding that the Veteran's current low back, left knee or left shoulder disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the low back, left knee and left shoulder disabilities weighs against the claim as the January 2013 VA examiner concluded that it was less likely than not that the Veteran's low back, left knee or left shoulder disabilities were related to his military service. 

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding the Veteran's left knee disability, the Board notes that an October 1975 examination noted that the Veteran had "knee problems years before active duty".  However, the Veteran's September 1971 induction examination was negative for complaints, treatments or a history of a left knee disability and the Veteran's Report of Medical History at the time was negative for a left knee condition.  Notably, the January 2013 VA examiner also indicated that a 1973 knee examination was unremarkable and that the Veteran's discharge examination was negative for any knee abnormality.  As a result, the examiner indicated that he could not establish chronicity.  As such, there is no indication that the Veteran had any chronic left knee disability that preexisted his period of service.   Therefore, the presumption of soundness is not rebutted and the claim becomes one for service connection on a direct basis rather than a claim based on in-service aggravation of a preexisting disability.  See Wagner, supra.   

As addressed above, the Board has determined that the Veteran is not entitled to service connection on a presumptive or direct basis as the preponderance of the evidence demonstrates that the Veteran's current left knee disability is not related to his service.  In this regard, the VA examiner considered the record in detail, including the nature and circumstances of his period of active duty, and concluded that it was unlikely that his current left knee disability was related to service.

Regarding all of the disabilities, to the extent that the Veteran himself contends that a medical relationship exists between his current claimed low back, left knee and left shoulder disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current low back, left knee and left shoulder disabilities is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed low back, left knee and left shoulder disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the Board finds that service connection for a low back, left knee and left shoulder disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened. 

New and material evidence having been received; the claim of entitlement to service connection for a left knee disability is reopened. 

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left shoulder disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


